          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DERRICK GERARD WARNER                                     PLAINTIFF

v.                      No. 5:19-cv-72-DPM

RONNIE SMITH, Worker,                               DEFENDANTS
Dallas County Detention Center,
and MIKE RHODES, Officer,
Fordyce Police Department

                           JUDGMENT
     Warner's complaint is dismissed without prejudice.




                               D.P. Marshall Jr.
                               United States District Judge
